Case 8:20-cv-00394-MSS-SPF Document 101 Filed 07/02/20 Page 1 of 4 PageID 2486




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 SECURITIES AND EXCHANGE
 COMMISSION,

               Plaintiff,

 v.                                                     Case No. 8:20-cv-394-T-35SPF

 KINETIC INVESTMENT GROUP, LLC,
 and MICHAEL SCOTT WILLIAMS,

               Defendants, and

 KINETIC FUNDS I, LLC;
 KCL SERVICES, LLC d/b/a LENDACY;
 SCIPIO, LLC; LF42, LLC; EL MORRO
 FINANCIAL GROUP, LLC; and
 KIH, INC. f/k/a KINETIC
 INTERNATIONAL, LLC,

             Relief Defendants.
 _______________________________________/

                                          ORDER

        This cause comes before the Court for consideration of the Receiver’s First Interim

 Omnibus Application for Allowance and Payment of Professionals’ Fees and Reimbursement

 of Expenses. 1 (Doc. 73). The Securities and Exchange Commission does not oppose the

 requested relief. (Doc. 73 at 24).

        Defendant Michael Williams filed a Response to the Receiver’s Application raising

 three concerns. (Doc. 91).     Initially, Defendant Williams expresses concern about the

 Receiver’s and his counsel’s fees but ultimately concludes that “[t]he hourly rates being




 1
  This matter was referred to the undersigned for entry of an Order or Report and
 Recommendation, as appropriate (Doc. 77).
Case 8:20-cv-00394-MSS-SPF Document 101 Filed 07/02/20 Page 2 of 4 PageID 2487




 charged by the Receiver and the Quarles & Brady firm appear reasonable, and the work

 accomplished, by and large, appears necessarily incurred.” (Doc. 91 at 4). As such, this Court

 need not address this concern further.

        Next, Defendant Williams argues that because an attorney’s travel and lodging

 expenses are not taxable costs under 28 U.S.C. § 1920, he does not believe such costs should

 be awarded in a court-appointed receivership. This argument, however, is unavailing because

 the laws relating to the award of attorney’s fees and costs do not apply to receiverships.

 Commodity Futures Trading Comm’n v. United Inv’rs Grp., Inc., No. 05-80002-Civ, 2007 WL

 9753154, at *4 (S.D. Fla. May 10, 2007).

        Finally, Defendant Williams objects to a full payment to Yip & Associates, a forensic

 accounting firm, and suggests a 5-10% across-the-board reduction of these fees. This objection

 is premised on the Receiver’s discussion of Yip & Associates’ work being hampered or

 delayed due to the inability of the financial institution at which the Receivership Defendants

 maintained their primary bank account to quickly produce records due to the impact of the

 COVID-19 pandemic. The Receiver’s Application represents that the financial institution

 indicated that it did not expect to provide documentation needed for forensic analysis and

 reconstruction of the Receivership banking information until April 23, 2020, at the earliest.

 (Doc. 73 at 15-16). The Receiver goes on to explain that a delay of six weeks from his

 appointment on March 6, 2020 to April 23, 2020, without an understanding of the

 Receivership Defendants’ financial transactions would have severely impacted the Receiver’s

 ability to timely and effectively perform his duties under the Order Appointing Receiver (Doc.

 34). As such, Yip & Associates were forced to pursue other efforts to obtain the necessary

 supporting information and documentation to reconstruct the financial records, including



                                               2
Case 8:20-cv-00394-MSS-SPF Document 101 Filed 07/02/20 Page 3 of 4 PageID 2488




 review of documents maintained by the Receivership Entities at its offices. Defendant

 Williams contends that, because the records were obtained by Yip & Associates from the

 Receivership Entities’ offices, there was, in fact, no delay and that the Receiver offered no

 explanation as to what additional work had to be done based on the inability to quickly obtain

 the banking records. Defendant Williams misconstrues the Receiver’s explanation. It was

 not the delay, in and of itself, that complicated Yip & Associates’ work. It was the potential

 delay of waiting until the financial institution could produce the financial records that the

 Receiver could not risk, which, in turn, required Yip & Associates to undertake the additional,

 typically unnecessary work of curating these records themselves from the Receivership

 Entities’ offices. The Court finds that the Receiver adequately explained the fees incurred by

 Yip & Associates. Therefore, this objection is unavailing and overruled.

        Accordingly, having considered the Application, Defendant Williams’ Response

 thereto, the Receiver’s supplement as requested by the Court (Doc. 100), and being otherwise

 fully advised, it is hereby ORDERED as follows:

        1. The Application (Doc. 73) is GRANTED.

        2. The Court awards the following sums and directs that payment be made from

            Receivership assets:

            Mark A. Kornfeld and Quarles & Brady, LLP                            $ 114,546.92
            Yip & Associates                                                     $ 50,160.50
            E-Hounds, Inc.                                                       $ 34,820.00
            Peters, LaPlaca and Fuste                                            $ 6,899.50
            International Intelligence Group, LLC 2                              $ 412.54
            K. Tek Systems                                                       $ 3,820.00
            Various Locksmiths                                                   $ 512.00


 2
  This professional has been identified as Investigative Solutions (Doc. 73 at 7), International
 Intelligence Group, LLC (Doc. 73 at 8-9, 18; Doc. 74-8), and International Investigations
 Group, LLC (Doc. 74-16).

                                               3
Case 8:20-cv-00394-MSS-SPF Document 101 Filed 07/02/20 Page 4 of 4 PageID 2489




       ORDERED in Tampa, Florida, this 2nd day of July 2020.




                                         4
